Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 13 May 1794
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



[Amsterdam] 13 May 1794.
Duplicate
Sir!

Confirming our last respects of 2 Instant, We have now but to advise receipt from the Treasurer of the United States of a Bill drawn upon us by the President of the Bank of the United States for Hd. Cy. f 590,000. which We place to the Credit of the United States.
We acquainted You under date of 24 Februy. that the Bill no. 463 of the Bank of the United States on us to order of Saml. Meredith Esqr. Treasurer of the U. S. had not then reached us: It has not since come to our hands, wherefore We request You to desire the Treasurer to remit us the Third or Fourth of said Draft.
We are respectfully   Sir   Your most ob. hb. Servts

Wilhem & Jan WillinkN & J. Van Staphorst & Hubbard
Alexr. Hamilton Esqr.

